            Case 19-11781-LSS     Doc 797-5    Filed 05/29/20   Page 1 of 19




                                       Exhibit E

          Limited Liability Company Operating Agreement for HEX Cook Inlet LLC



[See attached.]
            Case 19-11781-LSS         Doc 797-5    Filed 05/29/20     Page 2 of 19
Execution Copy




                              LIMITED LIABILITY COMPANY
                                OPERATING AGREEMENT
                                           OF
                                    HEX Cook Inlet LLC,

                             An Alaska Limited Liability Company


                                   Dated as of May 20, 2020



                 HEX Cook Inlet LLC, an Alaska Limited Liability Company

                                 OPERATING AGREEMENT

This Operating Agreement (the "Agreement") is made and entered into and effective as of this
20th day of May, 2020, by and among HEX L.L.C., an Alaska limited liability company, and Rogue
Wave AK LLC, an Alaska limited liability company, (hereinafter referred to collectively as the
"Members") and HEX Cook Inlet LLC, an Alaska Limited Liability Company (hereinafter
referred to as the "LLC").

                                          RECITALS

A limited liability company named HEX Cook Inlet LLC was formed under the laws of the State
of Alaska (hereinafter referred to as the "LLC").

The Articles of Organization were filed on May 11, 2020 with the Alaska Department of
Commerce, Community and Economic Development (hereinafter referred to as "Articles of
Organization").

In consideration of the covenants and the promises made herein, the parties hereby agree as
follows:

                                 SECTION 1: DEFINITIONS

1.1   "Agreement" means this Limited Liability Company Operating Agreement, as amended.

1.2   "Articles of Organization" means the Articles of Organization which were filed on May 11,
      2020 with the Alaska Department of Commerce, Community and Economic Development
      for the purpose of forming this LLC.

1.3   "Code" means the Internal Revenue Code of 1986, as amended.


HEX Cook Inlet LLC Operating Agreement – Page 1
             Case 19-11781-LSS         Doc 797-5      Filed 05/29/20     Page 3 of 19
Execution Copy



1.4   "Capital Account" means the amount of a Member's Capital Contribution, as adjusted,
      including but not limited to increases due to profits or additional contributions and
      decreases due to losses and distributions.

1.5   "Capital Contribution" means any contribution of value, including but not limited to cash,
      property, assets, etc., by a Member to the capital of the LLC.

1.6   "Capital Interest" means a Member's right to Capital Contributions and any rights to a
      return of Capital Contributions.

1.7   "Financial Interest" means a right to share in the profits, losses, incomes, expenses, or other
      monetary items and to receive distributions and allocations from the LLC but does not
      include any Capital Contributions or any rights to a return of Capital Contributions.

1.8   “GAAP” means generally accepted accounting principles as in effect in the United States
      from time to time.

1.9   "LLC" means HEX Cook Inlet LLC, an Alaska Limited Liability Company under the laws
      of the State of Alaska.

1.10 "LLC Interest" means an ownership interest in the LLC, which includes the Financial
     Interest, the right to vote, the right to participate in management, and the right to obtain
     information concerning the LLC and any other rights granted to a Member under the
     Articles of Organization or this Agreement.

1.11 "Member" means any person or entity who owns any interest in this LLC, is a party to this
     agreement, and is accepted as a member pursuant to this Agreement but does not include
     any person who holds only a Financial Interest as a result of an involuntary transfer or
     assignment or a transfer or assignment in violation of this Agreement.

1.12 "Property" means any and all assets, in whole or in part, of the LLC, both tangible and
     intangible.

1.13 "Statute" means the Alaska Limited Liability Company Act, as amended.

                                  SECTION 2: FORMATION

2.1   Formation of the LLC. The LLC was formed pursuant to the laws of the State of Alaska
      by filing the Articles of Organization with the Alaska Department of Commerce,
      Community and Economic Development.

2.2   Name. The name of the LLC is "HEX Cook Inlet LLC." The Members shall operate the
      business of the LLC under such name or use such other names as the Members deem
      necessary provided that such names do not violate the statute.



HEX Cook Inlet LLC Operating Agreement – Page 2
              Case 19-11781-LSS        Doc 797-5      Filed 05/29/20      Page 4 of 19
Execution Copy


2.3   Principal Office. The LLC's principal place of business will be located at 2000 Atwood
      drive, Anchorage AK 99517 or any other location as determined by the Members. If the
      principal office is located outside the state of organization, and the LLC has one or more
      business offices in the state of organization, the Members shall fix and designate a principal
      business office in the state of organization. Branch or subordinate offices may be
      established at any time and at any place as the Members may determine.

2.4   Term.

      The LLC will continue to exist until terminated or dissolved in accordance with its Articles
      of Organization or this Agreement.

2.5   Business Purpose.

      The purposes of the LLC are to engage in oil and natural gas exploration, development and
      production and to engage in any other business or activity that is necessary and proper to
      accomplish the above purposes.

2.6   Registered Agent. The LLC's registered agent will be Candace Hendrix or any other person
      or entity with an office in the state of organization as determined by the Members.

2.7   Registered Office. The LLC's registered office will be the office of the registered agent
      located at 2000 Atwood Drive, Anchorage AK 99517 or any other location within the state of
      organization as determined by the Members.

                                  SECTION 3: MEMBERSHIP

3.1   Initial Members. The initial Members of the LLC are those persons or entities set forth in
      this Agreement.

3.2   Additional Members.

      Additional persons or entities may be admitted to the LLC as Members, and LLC Interests
      may be issued to those additional Members, if a majority of LLC Interests of the current
      Members consent to the admission of the additional Members on such terms and conditions
      as determined by a majority of LLC Interests of the Members and in accordance with the
      Articles of Organization and this Agreement. All new Members must sign a copy of this
      Agreement and agree to be bound by the terms of this Agreement.

3.3   Liability to Third Parties. No Member shall be liable for the debts, obligations, or liabilities
      of the LLC to a third party unless the Member agrees in writing to be liable.

3.4   Authority. Members have the authority and power to act for or on behalf of, to bind, or to
      incur any liability on behalf of the LLC as provided in this Agreement.

3.5   Withdrawal. No Member has the right to withdraw from the LLC as a Member except as


HEX Cook Inlet LLC Operating Agreement – Page 3
             Case 19-11781-LSS          Doc 797-5   Filed 05/29/20     Page 5 of 19
Execution Copy


      provided in this Agreement. However, a Member has the power to withdraw but such
      withdrawal shall be deemed a breach of this Agreement. If a Member does exercise such
      power of withdrawal in breach of this Agreement, the Member shall be liable to the LLC
      and the other Members for all monetary damages as a result of the breach, including but not
      limited to direct, indirect, incidental, and consequential damages. The LLC and the other
      Members shall not have the right to prevent the withdrawing Member from withdrawing
      through the use of an injunction or otherwise.

3.6   Compensation.

      A Member may receive compensation for services rendered to the LLC as determined by
      the Members. The LLC shall reimburse Members for any expense paid by them that is
      properly an expense of the LLC.

                               SECTION 4: CAPITAL ACCOUNTS

4.1   Initial Contributions. The initial Members shall contribute to the LLC the following Capital
      Contributions and shall receive the following LLC Interests:

      Name                     Contribution           LLC Interest

1.    HEX L.L.C.               $4,000                 80%

2.    Rogue Wave AK LLC        $1,000                 20%


4.2   Additional Contributions.

      Except as specifically set forth in this Agreement, no Member shall be required to make
      any additional Capital Contributions.

      If 80% of the LLC Interests agree that additional contributions are necessary, upon written
      notice to all Members, each Member shall contribute to the LLC his or her pro rata share,
      based upon the Member's Capital Account, of the additional contribution.

4.3   Failure to Contribute.

      If a Member fails, is unable, or is unwilling to timely provide a required Capital
      Contribution, then those remaining members who are willing may, but shall not be required
      to, make a contribution in excess of their proportionate share up to the full amount not
      contributed by the other member. After such contribution is made, each member's LLC
      Interest shall be adjusted and determined by dividing the aggregate contributions of all the
      members since the inception of the LLC into the aggregate contribution of each member.
      The resulting quotient with respect to each member shall be the adjusted LLC Interest of
      the member.



HEX Cook Inlet LLC Operating Agreement – Page 4
             Case 19-11781-LSS         Doc 797-5      Filed 05/29/20     Page 6 of 19
Execution Copy


4.4   Capital Accounts. A Capital Account (hereinafter referred to as "Capital Account") shall be
      established and maintained for each Member. Each Member's Capital Account will be
      accounted for separately and will be maintained in accordance with GAAP. However, a
      Member who has more than one LLC Interest shall have only one Capital Account that
      reflects all of that Member's LLC Interests. If a Member validly transfers his or her LLC
      Interest, the Capital Account of the transferring Member shall carry over to the transferee
      Member in accordance with the Code.

4.5   Adjustments to Capital Accounts. Each Member's Capital Account shall be adjusted as
      follows:

      (a)   Increases. Each Member's Capital Account shall be increased by:

            (1) capital contributions of cash and/or property at its agreed upon fair
                market value;

            (2) all items of LLC income and gain (including income and gain exempt
                from tax).

      (b)   Decreases. Each Member's Capital Account shall be decreased by:

            (1) distributions of cash and/or property at its agreed upon fair market value;

            (2) all items of LLC deduction and loss (including deductions and loss
                exempt from tax).

4.6   Advances by Members. Members may, at any time, advance monies to the LLC. An
      advance is a loan from the Member to the LLC and shall bear interest at prime interest rate
      quoted by the Wall Street Journal, adjusted quarterly. An advance is not a Capital
      Contribution.

4.8   Return of Capital.

      No member shall have the right to withdraw or obtain a return of his or her capital
      contribution except as provided in this Agreement. The return of a member's capital
      contribution may not be withdrawn in the form of property other than cash except as
      provided in this Agreement.

      SECTION 5: ALLOCATION OF PROFITS, LOSSES AND DISTRIBUTIONS

5.1   Determination of Profits and Losses. Profits and losses shall mean net income and net loss
      as determined by the books and records of the LLC which shall be kept in accordance with
      GAAP and the Code.

5.2   Allocations. Except as provided in the Code, all items of income, revenues, deductions,
      gain, and loss shall be allocated pro rata in accordance with a Member's LLC Interest.


HEX Cook Inlet LLC Operating Agreement – Page 5
            Case 19-11781-LSS         Doc 797-5     Filed 05/29/20     Page 7 of 19
Execution Copy



5.3   Qualified Income Offset. Notwithstanding the above, if a Member unexpectedly receives
      any adjustments, allocations, or distributions described in Treasury Regulations §
      1.704-1(b)(2)(ii)(d)(4), (5) or (6) or any amendment thereto, or receives an allocation of
      loss which produces a negative capital account for any Member while any other Member
      has a positive capital account, then items of LLC income shall be specially allocated to
      such Member until the deficit Capital Account is eliminated. This paragraph is intended to
      constitute a "qualified income offset" within the meaning of Treasury Regulation §
      1.704-1(b)(2)(ii)(d).

5.4   Minimum Gain Chargeback. Notwithstanding the above, if there is a net decrease in LLC
      "minimum gain" during a taxable year, each Member shall be specially allocated, before
      any other allocation, items of income and gain for such taxable year (and, if necessary,
      subsequent years) in proportion to each Member's share of the net decrease in LLC
      "minimum gain" as determined in accordance with Treasury Regulation § 1.704-2(g)(2).
      This paragraph is intended to comply with the "minimum gain chargeback" provisions of
      Treasury Regulation § 1.704-2(f).

5.5   Section 704(c) Allocation. Notwithstanding the above, to the extent that Code § 704(c) is
      applicable to any item of income, gain, loss, and deduction with respect to any property
      (other than cash) that has been contributed by a Member and which is required to be
      allocated to such Member for income tax purposes, the item shall be allocated to such
      Member in accordance with Code § 704(c).

5.6   Distributions. Distribution of LLC assets and property shall be made at such times and in
      such amounts as the Members determine subject to any restrictions in this Agreement.
      Distributions shall be made among the Members in proportion to a Member's Capital
      Account.



                                SECTION 6: MANAGEMENT

6.1   Management. The LLC shall be managed by the Members who shall be responsible for the
      management of the LLC's business and affairs.

6.2   Place of Member Meetings. Meetings of Members may be held at any place within the
      United States designated by the Members and stated in the notice of the meeting. If no
      place is so specified, Members' meetings shall be held at the LLC's principal office.

6.3   Annual Member Meeting. An annual meeting of Members may be held on January 31 of
      each year at the LLC's principal office provided, however, that should such day fall upon a
      legal holiday, then the annual meeting of Members shall be held at the same time and place
      on the next day thereafter which is a full business day. At the annual meeting, any proper
      business may be transacted. The date of the annual meeting may be postponed up to thirty
      (30) days by a majority of the membership interests.


HEX Cook Inlet LLC Operating Agreement – Page 6
             Case 19-11781-LSS         Doc 797-5      Filed 05/29/20     Page 8 of 19
Execution Copy



6.4   Special Member Meetings. A special meeting of the Members may be called at any time by
      one or more Members holding Interests which, in the aggregate, constitute not less than
      fifty percent (50%) of the LLC Interests. A request for a special meeting of the Members
      shall be in writing, specifying the time and place of the meeting, and the general nature of
      the business proposed to be transacted. The notice shall be delivered in accordance with
      paragraphs 6.5 and 6.6 below.

6.5   Notice of Members' Meetings. All notices of meetings of Members shall be sent or
      otherwise given in accordance with paragraph 6.6 below and not less than ten (10) nor
      more than sixty (60) days before the date of the meeting being noticed. The notice shall
      specify the place, date, and hour of the meeting, and (a) in the case of a special meeting, the
      general nature of the business to be transacted, or (b) in the case of the annual meeting,
      those matters which are intended to be presented for action by the Members. If a proposal
      contains (i) a contract or transaction in which a Member has a direct or indirect Financial
      Interest, (ii) an amendment of the Articles of Organization, (iii) a reorganization of the
      LLC, or (iv) a voluntary dissolution of the LLC, the notice shall state the general nature of
      such proposal.

6.6   Manner of Giving Notice; Affidavit of Notice. Notice of any meeting of Members shall be
      given either personally, by first class mail, facsimile, telegraphic, or other written
      communication, charges prepaid, addressed to each Member at the address of each Member
      appearing on the books of the LLC or more recently given by the Member to the LLC for
      the purpose of notice. Notice shall be deemed to have been given at the time when
      delivered personally, deposited in the mail, or sent by facsimile, telegram, or other means
      of written communication. If any notice addressed to a Member at the address of such
      Member appearing on the books of the LLC is returned to the LLC by the United States
      Postal Service marked to indicate that the United States Postal Service is unable to deliver
      the notice to the Member at such address, all future notices or reports shall be deemed to
      have been duly given without further mailing if the same shall be available to the Member
      upon written demand of the Member at the principal office of the LLC for a period of one
      (1) year from the date of the giving of such notice. An affidavit of the mailing or other
      means of giving any notice of any Members' meeting shall be executed by the Member
      giving such notice, and shall be filed and maintained in the books and records of the LLC.

6.7   Conduct of Member Meetings. All meetings of the Members shall be presided over by the
      chairman of the meeting who shall be designated by a majority of the Members at the
      meeting, voting by LLC Interets. The chairman of the meeting shall determine the order of
      business and the procedures to be followed at the meeting.

6.8   Member Quorum.

      The presence, in person or by proxy, of the holder(s) of an aggregate of fifty-one percent
      (51%) or more of the LLC Interests shall constitute a quorum at all meetings of the
      Members for the transaction of business.



HEX Cook Inlet LLC Operating Agreement – Page 7
            Case 19-11781-LSS         Doc 797-5      Filed 05/29/20     Page 9 of 19
Execution Copy


     6.9   Member Voting.

     Each Member shall have a number of votes equal to the percentage LLC Interest held by
     such Member. However, if a Member is not entitled to vote on a specific matter, then such
     Member's number of votes and LLC Interest shall not be considered for purposes of
     determining whether a quorum is present, or whether approval by vote of the Members has
     been obtained, with respect to such specific matter. An aggregate of fifty-one percent
     (51%) or more of the LLC Interests shall be required to approve any action, unless a greater
     or lesser vote is required pursuant to this Agreement or by Statute.


6.10 Adjourned Member Meeting and Notice Thereof. Any Members' meeting, annual or
     special, regardless of whether a quorum is present, may be adjourned from time to time by
     the vote of a majority of the LLC Interests represented at such meeting, either in person or
     by proxy, but in the absence of a quorum, no other business may be transacted at such
     meeting. When any meeting of Members, either annual or special, is adjourned to another
     time and place, notice need not be given of the adjourned meeting if the time and place
     thereof are announced at the meeting at which the adjournment is taken, unless a new
     record date for the adjourned meeting is fixed, or unless the adjournment is for more than
     five (5) days from the date set for the original meeting, in which case the Members shall set
     a new record date. Notice of any such adjourned meeting, if required, shall be given to each
     Member entitled to vote at the adjourned meeting in accordance with paragraphs 6.5 and
     6.6 above. At any adjourned meeting, the LLC may transact any business which might have
     been transacted at the original meeting.

6.11 Waiver of Notice or Consent by Absent Members. The transactions of any meeting of
     Members, either annual or special, however called and noticed, and whenever held, shall be
     as valid as if it had occurred at a meeting duly held after regular call and notice, if a
     quorum be present either in person or by proxy, and if, either before or after the meeting,
     each person entitled to vote but not present in person or by proxy, signs a written waiver of
     notice, a consent to the holding of the meeting, or any approval of the minutes thereof. The
     waiver of notice or consent shall state either the business to be transacted or the purpose of
     any annual or special meeting of Members. All such waivers, consents and approvals shall
     be filed with the LLC's books and records. Attendance of a person at a meeting shall
     constitute a waiver of notice of such meeting, unless such person objects at the beginning
     of the meeting.

6.12 Member Action by Written Consent without a Meeting. Any action which may be taken at
     any annual or special meeting of Members may be taken without a meeting and without
     prior notice, if consent in writing, setting forth the action so taken, are signed by Members
     holding LLC Interests representing the aggregate number of votes equal to or greater than
     the minimum number of votes that would be necessary to authorize or take such action at a
     meeting at which all LLC Interests entitled to vote thereon were present and voted. All
     such consents shall be filed with the LLC's books and records.

6.13 Proxies. Every Member entitled to vote shall have the right to do so either in person or by


HEX Cook Inlet LLC Operating Agreement – Page 8
           Case 19-11781-LSS         Doc 797-5       Filed 05/29/20   Page 10 of 19
Execution Copy


     one or more agents authorized by a written proxy signed by the Member and filed with the
     LLC. A proxy shall be revocable unless the proxy specifically states that it is irrevocable.

6.14 Voting Trusts. If any Member files a voting trust agreement with the LLC, the LLC shall
     take notice of its terms and trustee limitations.

6.15 Powers. The Members have general supervision, direction, and control of the business of
     the LLC. In addition, subject to the provisions of the state of organization's law, any
     limitations in the Articles of Organization and this Agreement relating to actions requiring
     approval by all of the Members, the Members may make all decisions and take all actions
     on behalf of the LLC not otherwise provided for in this Agreement including but not
     limited to the following:

     (a) select and remove all officers, agents, and employees of the LLC; prescribe any powers
         and duties for the Officers that are consistent with law, with the Articles of
         Organization, and with this Agreement; fix the Officers' compensation; and require
         from the Officers security for faithful service;

     (b) change the principal business office from one location to another; qualify the LLC to do
         business in any State, territory, dependency, or country; conduct business within or
         outside the United States; and designate any place within the United States for the
         holding of any Members' or Managers' meetings;

     (c) borrow money and incur indebtedness on behalf of the LLC, and cause to be executed
         and delivered for the LLC's purposes, in the LLC name, promissory notes, bonds,
         debentures, deeds of trust, mortgages, pledges, hypothecations, and other evidences of
         debt and securities;

     (d) call a meeting, annual or special, of the Members at any time upon notification as set
         forth in paragraphs 6.5 and 6.6 above;

     (e) enter into, make, and perform contracts and agreements which bind the LLC that are
         necessary and appropriate in the ordinary course of business of the LLC;

     (f) open and maintain bank and investment accounts and designate authorized persons to
         sign checks or drafts or give instructions concerning those accounts;

     (g) maintain the assets of the LLC and its subsidiaries;

     (h) collect sums due and owing to the LLC;

     (i) pay the debts and obligations of the LLC;

     (j) acquire, use, and dispose of assets during the ordinary course of business;

6.16 Limitation on Powers. Except by the unanimous written agreement of the Members, a


HEX Cook Inlet LLC Operating Agreement – Page 9
            Case 19-11781-LSS         Doc 797-5      Filed 05/29/20     Page 11 of 19
Execution Copy


      Member of the LLC shall not have the authority to:

      (a) enter into any agreement, contract, or commitment on behalf of the LLC which would
          obligate any Member to find additional capital, to guarantee a loan or to increase a
          Member's personal liability either to the LLC or to a third party;

      (b) materially alter the business of the LLC, deviate from any approved business plan of
          the LLC as set forth in this Agreement, or perform any action which would make it
          impossible to carry on the business of the LLC;

      (c) perform any action that is contrary to this Agreement;

      (d) place title to any LLC asset or property in the name of a nominee or sell, lease, pledge,
          hypothecate, or grant a security interest in any LLC asset or property, except in the
          ordinary course of business;

      (e) commingle LLC funds with the funds of any other person or entity;

      (f) confess a judgment against the LLC;

      (g) admit any person as a Member, except as otherwise provided in this Agreement;

      (h) attempt to dissolve the LLC;


6.17 Standard of Care; Liability. Each Member shall exercise such powers and otherwise
     perform such duties in good faith, in the matters such Member believes to be in the best
     interests of the LLC, and with such care including reasonable inquiry, using ordinary
     prudence, as a person in a like position would use under similar circumstances. In
     performing the duties of a Member, a Member shall be entitled to rely on information,
     opinions, reports, or statements, including financial statements and other financial data, in
     which case prepared or presented by:

      (a) one or more Officers or employees of the LLC who the Member believes to be reliable
          and competent in the matters presented;

      (b) counsel, independent accountants, or other persons as to matters which the Member
          believes to be within such person's professional or expert competence.



           SECTION 7: TRANSFER AND ASSIGNMENT OF LLC INTERESTS

7.1   Transfer or Assignment of Member's Interest. Except as otherwise provided in this
      Agreement, no Member may transfer and/or assign, in whole or in part, his or her LLC
      Interest at any time. For purposes of this Agreement transfer shall mean sale, exchange,


HEX Cook Inlet LLC Operating Agreement – Page 10
            Case 19-11781-LSS          Doc 797-5      Filed 05/29/20     Page 12 of 19
Execution Copy


      assignment, alienation, disposition, gift, pledge, hypothecation, encumbrance, or grant of
      security interest in the LLC Interest.

7.2   Consent to Transfer. No transfer or assignment of an LLC Interest, or any part thereof, will
      be valid without the express written consent of a majority of the LLC Interests, including
      the Member proposing to transfer or assign his or her LLC Interest. If a transfer or
      assignment does obtain the required consent, then the transferee shall be admitted as an
      additional Member pursuant to this Agreement.

                             SECTION 8: BOOKS AND RECORDS

8.1   Maintenance of Books and Records. The LLC shall establish and maintain appropriate
      books and records of the LLC in accordance with GAAP. There shall be kept at the
      principal office of the LLC and the registered office of the LLC, if different, the following
      LLC documents:

      (a) a current list of the name and business or residence address of each Member and his or
          her Capital Contribution and LLC Interest;

      (b) a current list of the name and business or residence address of each Manager, if any;

      (c) a copy of the Articles of Organization and this Agreement and any amendments thereto;

      (d) copies of the LLC's federal, state, and local income tax or information returns, if any,
          for the past six fiscal years;

      (e) copies of the financial statements of the LLC, if any, for the past six fiscal years;

      (f) originals or copies of all minutes, actions by written consent, consents to action, and
          waivers of notice to Members, Member votes, actions and consents; and

      (g) any other information required to be maintained by the LLC pursuant to the state of
          organization's LLC statute.

8.2   Annual Accounting. Within ninety days after the close of each fiscal year of the LLC, the
      LLC shall cause to be prepared and submitted to each Member a balance sheet and income
      statement for the preceding fiscal year of the LLC (or portion thereof) in conformity with
      GAAP and provide to the Members all information necessary for them to complete federal
      and state tax returns.

8.3   Inspection and Audit Rights. Each Member has the right, upon reasonable request, for
      purposes reasonably related to the interest of that Member, to inspect and copy during
      normal business hours any of the LLC books and records. Such right may be exercised by
      the Member or his or her agent or attorney. Any Member may require a review and/or audit
      of the books, records, and reports of the LLC.



HEX Cook Inlet LLC Operating Agreement – Page 11
            Case 19-11781-LSS         Doc 797-5      Filed 05/29/20     Page 13 of 19
Execution Copy


8.4   Bank Accounts. All funds of the LLC shall be deposited in the LLC's name in such banks
      as determined by the Members. All checks, drafts, or other orders for payment of money,
      notes, or other evidences of indebtedness, issued in the name of or payable to the LLC,
      shall be signed or endorsed by such person or persons and in such manner as, from time to
      time, shall be determined by the Members.

8.5   Fiscal Year. The LLC's fiscal year shall end on December 31

8.6   Accounting Method.

       For financial reporting purposes, the books and records of the LLC shall be kept on the
      accrual method of accounting applied in a consistent manner and shall reflect all
      transactions of the LLC and be appropriate and adequate for the purposes of the LLC.

                                   SECTION 9: TAXATION

9.1   Tax Year. The LLC's taxable year shall end on December 31.

9.2   Tax Matters Partner. A majority of LLC Interests at a meeting of the Members shall
      appoint a Tax Matters Partner pursuant to Code § 6231 to represent the LLC. The Tax
      Matters Partner, on behalf of the LLC, shall oversee the LLC tax affairs in the overall best
      interests of the LLC and make all elections for federal income tax purposes. The Tax
      Matters Partner shall have all necessary federal and state income and information tax
      returns prepared and filed on behalf of the LLC. The determination of the Tax Matters
      Partner as to adjustments to the financial reports, books, records, and returns of the LLC, in
      the absence of fraud or gross negligence, shall be final and binding upon the LLC and all of
      the Members.

                             SECTION 10: INDEMNIFICATION

10.1 Definitions: Agents, Proceedings, and Expenses. For the purposes of this Agreement,
     "Agent" means any person who is or was a Member, Manager, Officer, employee, or other
     agent of this LLC; "Proceeding" means any threatened, pending or completed action or
     proceeding, whether civil, criminal, administrative, or investigative; and "Expenses" means
     any and all costs, fees, and expenses including but not limited to court costs and attorney's
     fees.

10.2 Actions Other Than by the LLC. The LLC shall indemnify and hold harmless any person or
     Agent who was or is a party, or is threatened to be made a party, to any Proceeding (other
     than an action by or in the right of this LLC) by reason of the fact that such person is or
     was an Agent of this LLC, against expenses, judgments, fines, settlements, and other
     amounts actually and reasonably incurred in connection with such Proceeding, if that
     person acted in good faith and in a manner that person reasonably believed to be in the best
     interests of this LLC, and, in the case of a criminal proceeding, had no reasonable cause to
     believe his or her conduct was unlawful. The termination of any Proceeding by judgment,
     order, settlement, conviction, or upon a plea of nolo contendere or its equivalent shall not,


HEX Cook Inlet LLC Operating Agreement – Page 12
           Case 19-11781-LSS         Doc 797-5      Filed 05/29/20     Page 14 of 19
Execution Copy


     of itself, create a presumption that the person did not act in good faith and in a manner
     which the person reasonably believed to be in the best interests of this LLC or that the
     person had reasonable cause to believe that his or her conduct was unlawful.

10.3 Actions by the LLC.

     (a) LLC shall indemnify any person or Agent who was or is a party, or is threatened to be
         made a party, to any threatened, pending, or completed action by or in the right of this
         LLC to procure a judgment in its favor by reason of the fact that the person is or was an
         Agent of this LLC, against expenses actually and reasonably incurred by that person or
         Agent in connection with the defense or settlement of that action if that person or Agent
         acted in good faith, in a manner that person or Agent believed to be in the best interests
         of this LLC, and with such care, including reasonable inquiry, as an ordinary prudent
         person in a like position would use under similar circumstances.

     (b) No indemnification, however, shall be made under this Section: (i) with respect to any
         claim, issue, or matter as to which that person or Agent shall have been adjudged to be
         liable to this LLC in the performance of that person's or Agent's duty to the LLC, unless
         the court in which that action was brought shall determine upon application that the
         person or Agent is fairly and reasonably entitled to indemnity for the expenses which
         the court shall determine; (ii) for amounts paid in settling or otherwise disposing of a
         threatened or pending action, with or without court approval; or (iii) for expenses
         incurred in defending a threatened or pending action which is settled or otherwise
         disposed of without court approval.

10.4 Successful Defense by Agent. To the extent that an Agent of this LLC has been successful
     on the merits in defense of any Proceeding, the agent shall be indemnified against expenses
     actually and reasonably incurred by the Agent in connection with the Proceeding.

10.5 Required Approval. Any indemnification under this Section shall be made by the LLC only
     if authorized upon a determination by a majority vote of the LLC Interests of Members.

10.6 Advance of Expenses. Expenses incurred in defending any Proceeding may be advanced by
     the LLC before the final disposition of the Proceeding upon receipt of an undertaking by or
     on behalf of the Agent to repay the amount of the advance unless it shall be determined
     ultimately that the Agent is entitled to be indemnified.

10.7 Other Contractual Rights. Nothing contained in this Section shall affect any right to
     indemnification to which Agents of this LLC or any subsidiary may be entitled by contract,
     by vote of the Members, as a matter of law or equity, or otherwise.

10.8 Insurance. The LLC may, upon a determination by the Members, purchase and maintain
     insurance on behalf of any Agent of the LLC against any liability which might be asserted
     against or incurred by the Agent in such capacity, or which might arise out of the Agent's
     status as such, regardless of whether the LLC would have the power to indemnify the
     Agent against that liability.


HEX Cook Inlet LLC Operating Agreement – Page 13
           Case 19-11781-LSS         Doc 797-5      Filed 05/29/20      Page 15 of 19
Execution Copy



10.9 Amendment to Alaska Laws. In the event that Alaska law regarding indemnification of
     members, managers, directors, officers, employees, and other agents of an LLC, as in effect
     at the time of adoption of this Agreement, is subsequently amended in any way that
     increases the scope of permissible indemnification beyond that set forth herein, the
     indemnification authorized by this Section shall be deemed to be coextensive with the
     maximum afforded by the state of organization's law as so amended.

                                   SECTION 11
                           TERMINATION AND DISSOLUTION

11.1 Dissolution. The LLC shall be dissolved upon the occurrence of any of the following
     events:

     (a) the expiration of the period fixed in the Articles of Organization;

     (b) the written consent of a majority (or all) of the LLC Interests;

     (c) the death, withdrawal, resignation, expulsion, bankruptcy or dissolution of a Member,
         or the occurrence of any other event which terminates the Member's continued
         membership in the LLC, unless the business of the LLC is continued by the consent of
         a majority (or all) of the remaining LLC Interests within ninety (90) days of the
         happening of that event.

11.2 Notice of Winding Up. Upon the occurrence of any of the events specified above, the LLC
     shall execute and file a Notice of Winding Up, if required, with the Department of
     Commerce, Community and Economic Development of the State of Alaska.

11.3 Conduct of Business. Upon the occurrence of any of the events specified above, a majority
     of the members (excluding those members who caused the dissolution event) shall appoint
     one or more of the Members to act as liquidator and wind up all LLC business and affairs.
     However, the LLC shall continue to exist until Articles of Dissolution have been filed with
     the Department of Commerce, Community and Economic Development of the State of
     Alaska or until a decree dissolving the LLC has been entered by a court of competent
     jurisdiction.

11.4 Distribution of Net Proceeds. Upon the occurrence of any of the events specified above and
     the completion of winding up all LLC business and affairs, the assets of the LLC shall be
     promptly liquidated and distributed in the following order:

     (a) to the payment of creditors, excluding Members, in the order of priority as provided by
         law;

     (b) to the payment of loans or advances made by the Members;

     (c) to the Members in proportion to their Capital Accounts after adjustments for all


HEX Cook Inlet LLC Operating Agreement – Page 14
            Case 19-11781-LSS          Doc 797-5      Filed 05/29/20     Page 16 of 19
Execution Copy


         allocations of net profits and net loss.

     Where the distribution consists both of cash and noncash assets, the cash shall be
     distributed first, in descending order, to the above categories. With respect to the noncash
     assets, which distribution values are to be based on the fair market value of the noncash
     asset as determined in good faith by the liquidator, the liquidator may sell the noncash
     assets and distribute the cash proceeds or distribute the assets in kind, in descending order,
     to the above categories.

11.5 Termination. The LLC shall be terminated upon the distribution of all assets. The Members
     shall cause the LLC to file Articles of Dissolution with the Department of Commerce,
     Community and Economic Development of the State of Alaska or take any other actions
     necessary to terminate the LLC.

                                 SECTION 12: AMENDMENTS

12.1 Amendments by Members.

     Subject to the rights of the Member to adopt, amend, alter, or repeal this Agreement, this
     Agreement may be adopted, amended, altered, or repealed by a vote of a majority of the
     Membership Interests.



                           SECTION 13: GENERAL PROVISIONS

13.1 Entire Agreement/Modification. This Agreement contains the entire understanding of the
     parties with respect to the subject matter of the agreement, and it supersedes all prior
     understandings and agreements, whether written or oral, and all prior dealings of the parties
     with respect to the subject matter hereof. This Agreement, in whole or in part, cannot be
     changed, modified, extended, or discharged orally and no waiver of compliance with any
     provision or condition hereof and no consent provided for herein shall be effective unless
     evidenced by an instrument in writing duly executed by the party against whom
     enforcement of any waiver, change, modification, extension, or discharge is sought.
     Further, no consent or waiver, express or implied, to or of any breach or default shall
     constitute a consent or waiver to or of any other breach.

13.2 Partition. Each Member agrees that he or she has no right, and irrevocably waives any and
     all such rights, to have the assets of the LLC partitioned, or to file a complaint, or institute
     and maintain any proceeding at law or equity to have the assets of the LLC partitioned.

13.3 Further Actions. Each of the Members agrees to execute, acknowledge, and deliver such
     additional documents, and take such further actions, as may reasonably be required from
     time to time to carry out each of the provisions and the intent of this Agreement, and every
     agreement or document relating hereto, or entered into in connection herewith.



HEX Cook Inlet LLC Operating Agreement – Page 15
            Case 19-11781-LSS          Doc 797-5      Filed 05/29/20     Page 17 of 19
Execution Copy


13.4 Severability. If any provision of this Agreement or the application thereof to any person or
     circumstance shall be invalid or unenforceable to any extent, the remainder of this
     Agreement and the application of such provision to other persons or circumstances shall
     not be affected thereby and shall be enforced to the greatest extent permitted by law.

13.5 Successor and Assigns. This Agreement shall be binding upon and inure to the benefit of
     the parties and their respective successors, legal representatives, and assigns. This
     Agreement may not be assigned by any party without the express written consent of the
     other parties.

13.6 Notices. All notices, requests, demands, and other communications made hereunder shall
     be in writing and shall be deemed duly given if delivered or sent by telex, facsimile, or
     registered or certified mail, postage prepaid, as follows, or to such other address or person
     as the party may designate by notice to the other party hereunder:

                                           HEX L.L.C.
                                        2000 Atwood Drive
                                       Anchorage, AK 99507

                                       Rogue Wave AK LLC
                                     5613 Yukon Charlie Loop
                                       Anchorage AK 99502

13.7 Attorney's Fees. In the event of any litigation, arbitration or other dispute arising as a result
     of or by reason of this Agreement, the prevailing party in any such litigation, arbitration or
     other dispute shall be entitled to, in addition to any other damages assessed, its reasonable
     attorney's fees, and all other costs and expenses incurred in connection with settling or
     resolving such dispute.

13.8 Arbitration.

         Any dispute, claim, or controversy arising out of this Operating Agreement will be
         settled by arbitration in Anchorage, Alaska. Such arbitration shall be conducted in
         accordance with the rules of the American Arbitration Association. The party requesting
         arbitration shall serve upon the other party a notice demanding arbitration and a
         description of the issue or issues to be arbitrated. Any award issued as a result of the
         arbitration may be entered as a final judgment or order in any court of competent
         jurisdiction and enforced accordingly. Notwithstanding this provision, the aggrieved
         party shall be entitled to injunctive and/or equitable relief in a court of competent
         jurisdiction. All costs and expenses of the arbitration, including reasonable attorney's
         fees, shall be allocated among the parties as determined by the arbitrator.

13.9   Construction. Throughout this Agreement, the masculine, feminine, or neuter genders
       shall be deemed to include the masculine, feminine, and neuter and the singular, the
       plural, and vice versa. The section headings of this Agreement are for convenience of
       reference only and do not form a part hereof and do not in any way modify, interpret, or


HEX Cook Inlet LLC Operating Agreement – Page 16
Case 19-11781-LSS   Doc 797-5   Filed 05/29/20   Page 18 of 19
Case 19-11781-LSS   Doc 797-5   Filed 05/29/20   Page 19 of 19
